Case: 21-1646    Document: 28    Page: 1   Filed: 11/24/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                RICHARD F. WILLIAMS,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-1646
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-6765, Senior Judge Robert N.
 Davis.
                ______________________

                Decided: November 24, 2021
                  ______________________

    RICHARD F. WILLIAMS, Bethesda, MD, pro se.

     DANIEL FALKNOR, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, CLAUDIA BURKE, ROBERT EDWARD
 KIRSCHMAN, JR., JANA MOSES; CHRISTINA LYNN GREGG,
 BRIAN D. GRIFFIN, BRANDON A. JONAS, Office of General
Case: 21-1646     Document: 28     Page: 2    Filed: 11/24/2021




 2                                    WILLIAMS   v. MCDONOUGH



 Counsel, United States Department of Veterans Affairs,
 Washington, DC.
                 ______________________

         Before LOURIE, LINN, and DYK, Circuit Judges.
 PER CURIAM.
     Richard F. Williams appeals a decision of the United
 States Court of Appeals for Veterans Claims (Veterans
 Court) that affirmed a decision of the Board of Veterans’
 Appeals (Board), denying him entitlement to an earlier ef-
 fective date for his service-connected post-traumatic stress
 disorder (PTSD). We vacate and remand.
                         BACKGROUND
      Mr. Williams served on active duty in the U.S. Army
 from July 1969 to February 1971. During his service, he
 was deployed to Vietnam. Shortly after he separated from
 the Army, he apparently filed a claim for service connection
 for a “nervous disorder” with a regional office of the Depart-
 ment of Veterans Affairs (VA). S.S.A. 1. 1 The record does
 not appear to include the claim itself. However, on VA
 Form 10-7131, Exchange of Beneficiary Information and
 Request for Administrative and Adjudicative Action, under
 the heading “Request for Information/Adjudicative Action,”
 the VA checked the boxes “Monetary Benefits Infor-
 mation,” “Service Connection,” and “Adjudicative Action.”
 S.S.A. 4. The form also included the statement, “[Mr. Wil-
 liams] was not treated in service for this condition – claim
 for SC pending.” S.S.A. 4. The VA denied—for “treatment
 purposes only”—Mr. Williams’s nervous-disorder claim in
 a rating decision in July 1971. S.S.A. 1. The record before
 us contains no decision by the VA regional office finally


     1   The government submitted a second supplemental
 appendix (S.S.A.) with its supplemental brief filed Septem-
 ber 14, 2021.
Case: 21-1646    Document: 28      Page: 3    Filed: 11/24/2021




 WILLIAMS   v. MCDONOUGH                                    3



 ruling on the claim for service connection for compensation
 purposes, or any record that the VA ever mailed such a de-
 cision to Mr. Williams. Mr. Williams’s time for appeal of
 the 1971 denial of service connection, if one was issued,
 would run from the date notice of the decision was mailed.
 38 U.S.C. § 7105(b).
      On December 20, 2010, almost forty years later, Mr.
 Williams filed a claim for service connection for a psychiat-
 ric disorder. 2 The VA granted service connection for PTSD,
 assigning him a fifty percent disability rating effective De-
 cember 20, 2010.
      Mr. Williams challenged the December 20, 2010, effec-
 tive date before the Board, arguing that the effective date
 for his service-connected PTSD should be based on his 1971
 claim following his separation from service. Mr. Williams
 maintained—and maintains on appeal—that the VA’s July
 1971 rating decision was “not final” and “remained unad-
 judicated,” or if the VA did decide his claim, that “he never
 received notice of the [VA’s] July 1971 rating decision.”
 S.A. 15.
     On June 20, 2019, the Board denied Mr. Williams’s re-
 quest for an earlier effective date. The Board found that
 he “did not . . . submit a request to reopen the previously-
 denied claim seeking service connection for a nervous dis-
 order, prior to December 20, 2010.” S.A. 7. Mr. Williams,
 for his part, argued that there was no VA decision on his
 claim in 1971 and that, in any event, the VA failed to mail
 him notice of the July 1971 rating decision (if there was
 one) so that the decision never became final, making him
 eligible for a 1971 effective date. The Board assumed the
 existence of a July 1971 rating decision. Relying on the



     2   Mr. Williams also filed claims for service connec-
 tion unrelated to PTSD. They are not relevant to his pre-
 sent appeal.
Case: 21-1646    Document: 28     Page: 4    Filed: 11/24/2021




 4                                   WILLIAMS   v. MCDONOUGH



 presumption of regularity, the Board determined that
 “there [was] no clear evidence indicating that the [VA] did
 not mail a notice letter of the July 1971 rating decision.”
 S.A. 10. As a result, the Board determined that there
 “[was] not sufficient [evidence] to rebut the presumption of
 administrative regularity” in mailing. S.A. 10. Mr. Wil-
 liams appealed the effective-date determination to the Vet-
 erans Court.
     On November 13, 2020, the Veterans Court affirmed
 the Board’s determination. The Veterans Court, like the
 Board, assumed that a decision had been made on the 1971
 claim for service connection. The Veterans Court con-
 cluded that “[t]he Board properly found that the presump-
 tion of regularity was not rebutted” as to mailing. S.A. 2.
 The Veterans Court explained, “Claiming a VA decision
 was not received is not, by itself, the clear evidence re-
 quired to rebut the presumption of regularity in mailing.”
 S.A. 3–4. The Veterans Court concluded that the Board
 “did not clearly err in assigning December 20, 2010, as the
 effective date for Mr. Williams’s [service-connected]
 PTSD.” S.A. 5. Mr. Williams appeals to this court.
      On August 23, 2021, this court issued an order request-
 ing supplemental briefing addressing the following two
 questions, which the government had failed to address in
 its informal response brief:
       (1) Whether the VA’s 1971 denial of Mr. Wil-
       liams’s claim for service connection was made
       on the standard VA form; and
       (2) If the decision was not on the standard
       form, what effect, if any, this has on the pre-
       sumption of administrative regularity.
 Order, Williams v. McDonough, No. 21-1646 (Fed. Cir. Aug.
 23, 2021).
    On September 14, 2021, the government responded
 and claimed the VA “denied Mr. Williams’s claim for
Case: 21-1646     Document: 28     Page: 5    Filed: 11/24/2021




 WILLIAMS   v. MCDONOUGH                                     5



 service connection on the standard VA Form 21-6796” and
 attached the form from Mr. Williams’s service record. See
 Supp. Gov’t Br. 1–2.; S.S.A. 1. This form was contained in
 the record before the Veterans Court. The submitted VA
 Form 21-6796 includes a rating decision and states, “no
 treatment for a nervous condition during military service”
 and “NERVOUS CONDITION – claimed by veteran not
 shown by the evidence of record.” S.S.A. 1. But the form
 was limited “FOR HOSPITALIZATION OR TREATMENT
 PURPOSES ONLY.” S.S.A. 1. Contrary to the govern-
 ment’s position, it does not show rejection of the claim for
 service connected benefits.
      On September 17, 2021, Mr. Williams responded, ex-
 plaining that the VA form identified by the government re-
 flects a denial of his claim only for treatment purposes and
 arguing that “it does not show that a claim for service con-
 nection for a nervous disorder for compensation purposes
 was denied.” Supp. Williams Br. 1 (emphasis in original).
 Mr. Williams explained, “[t]here is no such form reflecting
 a denial for service connection for compensation purposes,
 a fact conceded by the [government] for the first time, years
 after the fact that [the VA] and [the government] has con-
 strued the record that there was such a decision.” Supp.
 Williams Br. 2.
                           DISCUSSION
     We have limited jurisdiction to review decisions by the
 Veterans Court. Wanless v. Shinseki, 618 F.3d 1333, 1336
 (Fed. Cir. 2010). We have exclusive jurisdiction to review
 and decide any challenge to the validity of any statute or
 regulation or any interpretation thereof, and shall decide
 any relevant question of law, and to interpret constitu-
 tional and statutory provisions, to the extent presented and
 necessary to a decision. 38 U.S.C. §§ 7292(c), (d). We can-
 not, however, review “a challenge to a factual determina-
 tion” or “a challenge to a law or regulation as applied to the
 facts of a particular case,” absent a constitutional issue.
Case: 21-1646     Document: 28     Page: 6    Filed: 11/24/2021




 6                                    WILLIAMS   v. MCDONOUGH



 § 7292(d)(2).
      The presumption of regularity allows courts to “pre-
 sume that [public officers] have properly discharged their
 official duties,” United States v. Chem. Found., Inc., 272
 U.S. 1, 14–15 (1926), and “that what appears regular is reg-
 ular,” Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir.
 2001). “[T]he presumption is overcome only in the face of
 clear evidence to the contrary.” Toomer v. McDonald, 783
 F.3d 1229, 1235 (Fed. Cir. 2015) (internal quotation marks
 omitted). To analyze rebuttal evidence, this court has re-
 quired consideration of “the totality of the evidence the vet-
 eran presents to rebut the presumption.” Id. at 1236
 (internal quotation marks omitted). 3 The presumption of
 regularity applies to the mailing of notice of a rating deci-
 sion. See Butler, 244 F.3d at 1340–41; Miley v. Principi,
 366 F.3d 1343, 1347 (Fed. Cir. 2004). Although “a



     3     As evidence of irregularity, among other things,
 Mr. Williams argues the VA’s use of two claim numbers in
 his file rebuts the presumption he received notice. Mr. Wil-
 liams argues the Board “never addressed the continued re-
 cording of the wrong claim number on VA administrative
 records numerous times during the decades,” even after the
 VA consolidated the two claim numbers. Informal Opening
 Br. 7 (emphasis omitted). In view of “the incorrect claims
 file numbers recorded over a period of many years,” Mr.
 Williams argues “the presumption of regularity should be
 rebutted as a matter of law.” Informal Opening Br. 8 (em-
 phasis omitted). The Veterans Court quoted the Board’s
 rejection of Mr. Williams’s argument: “As both claims file
 numbers of record were associated with the Veteran, the
 record evidence containing the canceled claims[’] file num-
 ber does not show that the July 1971 notice letter was
 ‘mailed to another veteran.’” S.A. 2. We see no legal error
 in this determination, and the Veterans Court’s factual
 finding is beyond our jurisdiction to review.
Case: 21-1646    Document: 28     Page: 7    Filed: 11/24/2021




 WILLIAMS   v. MCDONOUGH                                   7



 statement of nonreceipt standing alone is not enough to re-
 but the presumption [of mailing], a statement of nonreceipt
 coupled with other evidence can be.” Romero v. Tran, 33
 Vet. App. 252, 264–65 (2021).
      The government does not argue that the presumption
 of regularity can support a finding that a decision was
 made by the VA regional office. It relies only on the pre-
 sumption to establish that the supposed decision was
 mailed. But there can be no presumption of mailing if there
 was no decision in the first place. Absent proof that a de-
 cision was made in 1971 on Mr. Williams’s claim, we hold
 the Board and the Veterans Court legally erred in relying
 on a presumption of mailing. The VA Form 21-6796 sub-
 mitted by the government with its supplemental brief does
 not show that a decision was made on compensation. The
 decision recorded on the form was limited “for hospitaliza-
 tion or treatment purposes only.” S.S.A. 1 (capitalization
 omitted). The form does not demonstrate a final decision
 rejecting service connection for disability compensation.
      We remand to the Veterans Court to address a question
 left unaddressed by the Veterans Court’s earlier decision—
 whether the VA regional office made a decision in July
 1971 on Mr. Williams’s claim. 4 Absent such a decision,


    4    The government also appears to argue, for the first
 time in its supplemental brief, that Mr. Williams never
 submitted a claim for service connection for disability com-
 pensation with his nervous-disorder claim in 1971. The
 government argues, “the fact that an individual sought
 medical treatment from VA does not gives rise to an origi-
 nal claim for disability compensation or evince the intent
 necessary to raise a claim for disability compensation.”
 Supp. Gov’t Br. 3. In response, Mr. Williams identified VA
 Form 10-7131, as discussed earlier, where the VA checked
 the boxes for Adjudicative Action, Monetary Benefits Infor-
 mation, and Service Connection, and included remarks
Case: 21-1646     Document: 28      Page: 8   Filed: 11/24/2021




 8                                    WILLIAMS   v. MCDONOUGH



 there can be no presumption of regularity in mailing. 5
                VACATED AND REMANDED
                            COSTS

 Costs to Mr. Williams.




 stating, “[Mr. Williams] was not treated in service for this
 condition – claim for SC pending.” S.S.A. 4. Although the
 government’s argument is likely waived as not previously
 raised and appears contrary to the government’s previous
 position that “Mr. Williams filed a [VA] claim for service
 connection for a nervous disorder,” Gov’t Br. 2, we leave it
 to the Veterans Court to address this issue in the first in-
 stance.
     5   Mr. Williams also argues that the “VA did not ad-
 judicate [his] earlier claim with consideration of [clear and
 unmistakable error (CUE)],” labeling it “an original claim”
 that he raises for the first time on appeal. Informal Open-
 ing Br. 4. As Mr. Williams essentially concedes in his brief-
 ing, we are without jurisdiction to consider Mr. Williams’s
 claim of CUE in the first instance. If Mr. Williams wishes
 to press his claim of CUE in the VA’s 1971 decision, he may
 request revision of that decision on the basis of CUE before
 the VA.